Citation Nr: 1340005	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  13-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS) (offset to 20 percent).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law  


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.  He is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued a 30 percent rating for the Veteran's PTSD and a 30 percent rating for his IBS.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA treatment records, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this Veteran's case should also take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD has not been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  

2.  Throughout the rating period on appeal, the Veteran's irritable bowel syndrome has been severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; the disability picture has not been shown to be unusual or beyond that contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R.            §§ 3.159, 3.321(b)(1), 3.400(o)(2), 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a rating in excess of 30 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5110(b)(2), 5103 (West 2002 & Supp. 2013); 38 C.F.R.            §§ 3.159, 3.321(b)(1), 3.400(o)(2), 4.3, 4.7, 4.21, 4.114 Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The notification letter sent in December 2011 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letter also informed him that the evidence must demonstrate a greater level of disability than previously assessed to establish increased evaluations, and that the VA would attempt to obtain relevant records to assist him in supporting his claims.  The aforementioned letters further requested the Veteran furnish the VA with any relevant treatment dates.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports, and statements from the Veteran.  Further, the Veteran was afforded a VA examination in January 2012 regarding the claims on appeal.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled.

The Veteran has not asserted, nor is it evident from the record, that any additional evidence relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson, supra; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed, in this case, December 9, 2011, until VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

PTSD

The Veteran contends that he is entitled to a higher disability rating for his PTSD, which was initially rated under Diagnostic Code 9411 as 30 percent disabling by the February 2006 rating decision, effective December 7, 2005.  Under Diagnostic Code 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 
	
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

On VA examination in January 2012, the Veteran complained of always feeling that something bad was going to happen.  He endorsed difficulty with sleep, nightmares, hypervigilence, irritability and anger, as well as impatience.  He kept loaded guns at home, though he denied that he would use them to shoot anyone.  He was indifferent as to whether or not he interacts with others.  He noted that while he easily became angry with others, he would later feel regretful about his actions.  The Veteran reported that he had been married since 1973 and had two children and two grandchildren, all of whom he had contact with.  He also reported having contact with his extended family.  He stated that he had two friends with whom he rode horses and went out to restaurants.  He owned a farm and when he was not caring for the animals he performed yard work and watched television.  He relayed that retired in 2005 and worked part time on the river in the summer on a barge loading lock.  

The VA examiner noted that the Veteran was open, cooperative, and oriented in all spheres.  His concentration, memory, insight, and judgment were all intact.  His symptoms including depressed mood, anxiety, suspiciousness, irritability, difficulty concentrating, and chronic sleep impairment.  The examiner also found that the Veteran had a diminished interest in activities and a feeling of detachment from others.  The examiner assigned a GAF score of 60 and noted that the Veteran's current status and symptomatology appeared to be about the same as the previous VA examination in January 2006, in which the Veteran's PTSD symptoms were rated as moderate.  The Veteran had not had any mental health treatment since the previous VA examination in connection with PTSD.  The examiner indicated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

A VA treatment record dated in August 2012 reflects the Veteran's complaints of feeling "cranky" and anxious.  He stated that his mood was stable and denied homicidal and suicidal ideations.  He reported drinking an average of six beers per day and that his drinking had been causing some discord between he and his wife.  He continued having little interest in activities and trouble with sleep.   He felt depressed and had trouble concentrating.  Additional VA clinical records dated from March 2008 through August 2012 show that the Veteran received intermittent treatment for his PTSD.  He primarily reported feeling depressed and drinking excessive amounts of alcohol.  He denied suicidal and homicidal thoughts but stated that he slept with a gun nearby.  

Upon review of the evidence, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's PTSD for any portion of the rating period on appeal.  His service-connected PTSD has not resulted in occupational and social impairment with reduced reliability, due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotypical speech, panic attacks more than one a week, difficulty in understanding complex commands, impaired short and long term memory, impaired judgment, or impaired abstract thinking, or difficulty in establishing and maintaining effect work and social relationship, as is required for a 50 percent rating under Diagnostic Code 9411.  

As outlined above, the Veteran maintained good social interactions with family members and friends and had some interests.  He did exhibit hypervigilence, irritability, decreased sleep, anxiety, difficulties with concentration, and a depressed mood, but he had no problems with suicidal or homicidal ideation, flattened affect, hallucinations, delusions, incoherent speech or thought process, cognitive impairment, memory disturbance, impaired judgment, or impaired abstract thinking.  Although he reported being easily angered, there was no evidence that this caused any legal or behavioral problems, or had any significant effect on his employment or family relations.  Although the Veteran reported that his excessive drinking caused some discord with his spouse, the Board notes that he has been able to maintain his marriage since 1973.  Indeed, he described a close relationship with his family and was also able to care for his animals.

Additionally, at no time did a treating provider or VA examiner find that the Veteran's PTSD was severe.  Indeed, the January 2012 VA examiner found that the PTSD symptoms were mild to moderate.  The Board acknowledges that the examiner assigned a GAF score of 60, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores, see 38 C.F.R. 38 C.F.R. § 4.130, and in this case, the overall evidence does not show that the Veteran is entitled to a higher 50 percent rating at any time during the appellate period.  

Accordingly, the Board concludes that the assigned 30 percent rating adequately addresses the Veteran's PTSD symptoms.  Moreover, it stands to reason that if a higher rating of 50 percent is not warranted, then neither is a higher-still rating of 70 or 100 percent warranted in this instance. 

IBS 

The Veteran's IBS has been rated under 38 C.F.R. § 4.114 , Diagnostic Code 7319 as irritable colon syndrome (spastic colitis, mucous colitis, etc.), which warrants a maximum 30 percent rating when it is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Veteran's 30 percent rating was granted on the theory of aggravation and in a May 2007 rating decision, the RO determined that his symptoms of IBS, to a degree of 10 percent, pre-existed his service-connected PTSD.  The 10 percent offset resulted in a 20 percent evaluation for the Veteran's IBS.  

A 30 percent rating is the highest schedular award possible for IBS.  As the Veteran is already in receipt of the maximum benefit allowed under Diagnostic Code 7319 (prior to his offset for preexisting disability), an increased evaluation under that diagnostic code is not for application.  Thus, the question before the Board is whether the Veteran's overall disability more closely approximates the criteria for a higher rating under any other applicable diagnostic code.  

A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7323, 7346 (2013).  

However, throughout the entire appellate period, there is no objective or subjective evidence that the Veteran's overall disability picture approximates any of these rating criteria.  A review of the relevant treatment records and examination reports show that the Veteran has complained of diarrhea, constipation and abdominal extension.  However, there was no diagnosis of, or evidence suggestive of colitis, adhesions, anemia, malnutrition, or significant weight loss.  

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for an evaluation higher than the currently-assigned rating of 30 percent, or are appropriate to the Veteran's IBS.  Accordingly, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319 for IBS.  

Extraschedular and TDIU Considerations 

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran has not reported any symptoms attributed to his PTSD not contemplated by the rating criteria.  The rating criteria specifically contemplates the Veteran's functional impairment as well as his subjective complaints of depressed moods, irritability, anxiety, and sleep impairment.  Thus, the rating criteria are adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d 1366.  Similarly, the degree of disability for the Veteran's IBS is deemed to be contemplated by the rating criteria and the assigned schedule rating is adequate.  The symptoms shown are not exceptional or unusual for a gastrointestinal disability and he is not shown to have any significant symptoms not encompassed in the rating criteria for IBS.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the January 2012 VA examiner noted that the Veteran's IBS would likely affect his employment, the Veteran told the examiner that he retired in 2005 and that he worked part time on a barge loading dock until the summer of 2011, when the river was so high that he could not work.  He made the same statement about his employment to his PTSD examiner.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

The preponderance of the evidence is against ratings in excess of 30 percent for PTSD and IBS.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 C.F.R. § 4.3.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied. 

Entitlement to a rating in excess of 30 percent (offset to 20 percent in this case) for IBS is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


